Ratjm, /., dissenting: The taxpayer had salary and interest income in 1948 in the amount of $4,441.35. In that same year he sustained a “business” loss in the amount of $3,667.19 and a “nonbusiness” loss in the amount of $8,830.70. The Commissioner required him to apply the business loss against his salary and interest, before charging the nonbusiness loss against such income. As a result, the business loss was completely absorbed, and no part of it remained to be carried back to 1946. I agree with the Court’s decision that the Commissioner’s action was arbitrary. However, I think that the result reached by the Court is equally without justification. For, the Court simply reverses the order, and charges the nonbusiness loss against income in the first instance. I find nothing in the statute that calls for such a result, nor am I able to find any reason in the Court’s opinion which supports its conclusion. Perhaps the only fair and correct result is to apply both losses, business and nonbusiness, proportionately against petitioner’s salary and interest income. But whatever the proper method may be, I am satisfied that the method employed in the Court’s opinion has no support in the statute. TURNER, J., agrees with this dissent.